DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on February 05, 2021.
Claims 1-2, 10 and 16 have been amended. Claims 11 and 17 have been canceled. Claims 22-23 have been newly added.
Claims 1-10, 12-16 and 18-23 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Applicant's arguments with respect to claims 1, 10 and 16 have been considered but are moot in view of the new ground(s) of rejection set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. No. 2010/0063950 – hereinafter Joshi) in view of Koya et al. (US Pub. No. 2018/0324159 – hereinafter Koya) and further in view of Herrick (US Pub. No. 2004/0181790).
  	With respect to claim 1 (currently amended), Joshi teaches a computer system (see figure 1 and 6) comprising:  	at least one processor (see figure 6, processor 302) and  	memory coupled to the at least one processor and storing instructions that, when executed by the processor, cause the computer system to perform operations with an automation tool set (see figure 6), the operations comprising:  		identifying a maintenance action to be performed on a target   	computing device (see paragraph [0026] and figure 2, climate awareness to policy management decision. A request to perform an action within the computing environment (i.e. maintenance) is received at 202. Furthermore, see figure 5 at 222 “Accepting Change Request”), wherein the maintenance action comprises a   	reboot of an operating system of the target computing device and wherein     	the maintenance action to be performed is identified from data in a   	centralized repository for the automation tool set, the centralized repository   	including configuration information for the target computing device that is   	obtained from among multiple configuration data sources (see paragraphs [0011]-[0012], provide action management by utilizing computing environment climate awareness to implement policy-based decision support.  For example, a climate aware policy management system according to aspects of the present invention may be linked into an operational environment, e.g., to address unplanned outages or otherwise account for sources of failure in implemented operational procedures.  In this regard, the policy management system may evaluate policies that have been tagged, e.g., augmented with computing environment climate dependencies that govern the applicability and/or evaluation of the policy in determining whether to approve or deny a request to perform an action. Thus, for example, upon receiving a request to reboot a system server, the policy management system inspects the requested action and one or more policies. See paragraphs [0027]-[0029] and figures 1-2, an indication of a computing environment climate is obtained at 204.  The indication of climate obtained at 204 comprises information that is of interest in evaluating the requested action and may come from the request itself, by the policy enforcement system 110 and/or policy enforcement system manager 112 querying or otherwise obtaining information from one or more components of the computing environment 110, by one or more processes pushing, reporting or otherwise communicating information to the policy enforcement system 110, by the policy enforcement system 110 communicating otherwise interacting with one or more process managers or by utilizing other reasonable techniques.  Still further, climate information may be obtained from multiple resources, e.g., using one or more of the techniques set out more fully above.  Process managers are described in greater detail herein. See paragraphs [0030], [0040]-[0044], the policy enforcement system manager 112 according to aspects of the present invention may utilize climate information that is characterized by at least one context outside the associated workflow.  For example, a conventional policy system applied in an ITIL-based management environment may receive a request for an action, e.g., to reboot a file server.  The requesting user may be authorized to reboot the server so the action is permitted.  Comparatively, the policy enforcement system manager 112 according to aspects of the present invention may recognize aspects of a computing system climate of interest, e.g., the request to reboot may be recognized as part of a typical server planned maintenance workflow that is not critical to operation of the server.  Moreover, the policy enforcement system manager 112 may recognize an external event to the  As such, the policy enforcement system manager 112 may deny the request to reboot the file server based upon the identified workflow in consideration of the unrelated circumstance. Furthermore, see figure 5 at 222 “AcceptChange request”).   		obtaining an approval condition to proceed with performance of the   	maintenance action, the approval condition being specified by an      	administrator (see paragraphs [0024], [0039], [0047], [0057], a CCMDB policy artifact 134 is associated with a configuration item (CI) in a manner analogous to how a policy is associated with a resource as described more fully above.  Thus for example, assume that a network addressed storage (NAS) that is modeled in a CCMDB, is associated with a climate-dependent policy artifact 134 that indicates that the NAS CI can only be rebooted during an approved change window, if authorized by at least one supervisor. Furthermore, see figure 5 at 226 “Approve and Schedule Change”).   		automatically initiating the maintenance action on the target   	computing device, including the reboot, upon obtaining the approval   	condition, wherein performance of the maintenance action is conducted   	according to specifications of the maintenance action established in the   	centralized repository (see figure 5 at 228, 230 and paragraph [0056], the policy enforcement system manager 112 accepts a change request at 222 and evaluates the change request at 224, e.g., using one or more climate-dependent policies as described more fully herein with reference to FIGS. 1-4.  If the policy enforcement system manager 112 decides to approve the change, the requested change is scheduled at 226 and the climate dependent policy management system coordinates with the CCMDB at 228 to implement the change).  	Joshi is silent to disclose:  	determining operational states of a plurality of services operated by the target computing device prior to the reboot;  	However, in an analogous art, Koya teaches:
  	determining operational states of a plurality of services operated by the target computing device prior to the reboot (see paragraphs [0100], [0102], [0107], the discovery process is depicted as a flow chart in FIG. 5B.  At block 520, the task list in the customer instance is populated, for instance, with a range of IP addresses.  At block 522, the scanning phase takes place. Thus, the proxy servers probe the IP addresses for devices using these IP addresses, and attempt to determine the operating systems that are executing on these devices.  At block 524, the classification phase takes place.  The proxy servers attempt to determine the operating system version of the discovered devices.  At block 526, the identification phase takes place.  The proxy servers attempt to determine the hardware and/or software configuration of the discovered devices.  At block 528, the exploration phase takes place.  The proxy servers attempt to determine the operational state and services executing on the discovered devices.  At block 530, further editing of the configuration items representing the discovered devices and services may take place).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Joshi’s teaching, which uses a computing environment climate-aware policy management system verifying the operational states of the plurality of services after the reboot.   	However, in an analogous art, Herrick teaches:  	verifying the operational states of the plurality of services after the reboot (see paragraph [0066], updates may be marked as requiring the target computer to be rebooted prior to a next update being installed.  Such information may be included in a version record, such as shown in FIG. 4.  If any updates are designated as requiring rebooting, a user may be instructed to reboot the system before the next update is installed.  The update program may store status information to allow the update program to restart at the same point at which the reboot was initiated.  After the last update has been installed, the user may be instructed to reboot the system manually and to re-run the update program to verify that all updates have been installed correctly).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Joshi and Koya, by verifying the operational state of these affected services after performing a reboot as suggested by Herrick, as Herrick would assure all With respect to claim 2 (currently amended), Herrick teaches wherein the reboot restart an operating system of the target computing device after installation of a software update on the operating system of the target computing device (see paragraph [0066], the target computer is rebooted after an update is installed. See paragraph [0028], the target computer uses for example a Microsoft WINDOWS operating system. One skilled person in the art would know that performing a reboot in a computer will restart the OS as well, thus the restarting action of the OS is obvious to occur when rebooting a computer.  	With respect to claim 3 (original), Joshi teaches wherein the maintenance action is performed as part of a maintenance workflow enacted by the automation tool set, wherein specifications for the maintenance workflow are provided in the centralized repository, and wherein the maintenance workflow includes event tracking for the maintenance action, exception handling for the maintenance action, and notification regarding a status of the maintenance action (see abstract and paragraphs [0003]-[0004], according to various aspects of the present invention, systems, computer-implemented methods and computer program products provide action management in a computing environment.  Action management is provided by receiving an electronically communicated request to perform an action within a computing environment, where the request is received by a policy management system executing on a computer processing device and the request is communicated from or on behalf of a resource within the computing environment. To provide an action management decision in response to the received request, an indication of a computing With respect to claim 7 (original), Joshi teaches wherein the centralized repository further tracks the approval condition (see paragraph [0020], climate dependent policies assist the policy enforcement system manager 112 in determining whether a denial or approval of the requested action should be issued), the operations further comprising:  	obtaining an approval command from the administrator, received via a user interface, to proceed with performance of the maintenance action (see paragraph [0030], as an illustrative example, a network administrator working at a system interface may enter a reboot command, e.g., by pressing the control, alt and delete keys on an associated keyboard or other input device of a corresponding processing device 102.  In response thereto, the system resource 122(A) may acknowledge the keystroke and With respect to claims 10 and 12, the claims are directed to a method that corresponds to the system recited in claims 1 and 3, respectively (see the rejection of claims 1 and 3 above).  	With respect to claims 16 and 18, the claims are directed to a medium that corresponds to the system recited in claims 1 and 3, respectively (see the rejection of claims 1 and 3 above; wherein Joshi also teaches such medium in paragraphs [0061]-[0062]).

Claims 4-6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. No. 2010/0063950) in view of Koya et al. (US Pub. No. 2018/0324159) in view of Herrick (US Pub. No. 2004/0181790) and further in view of Bluestone et al. (US Pub. No. 2016/0247246 – hereinafter Bluestone).
  	With respect to claim 4 (original), Joshi in view of Koya in view of Herrick is silent to disclose wherein the maintenance workflow further includes use of at least one automation flow established within an orchestration tool, wherein the automation tool set operates independently from the orchestration tool.  	However, in an analogous art, Bluestone teaches wherein the maintenance workflow further includes use of at least one automation flow established within an orchestration tool, wherein the automation tool set operates independently from the orchestration tool (see paragraph [0107] and figures 5-6, plan visualization 100 can interface with automatic provisioning systems to orchestrate installation and 
  	With respect to claim 5 (original), Joshi is silent to disclose wherein the multiple configuration data sources include a configuration management database (CMDB), the operations further comprising:  	populating configuration management information regarding the target computing device, obtained from the CMDB, in the centralized repository, wherein the maintenance action is customized to the target computing device based on the configuration management information, and wherein the data used to perform the maintenance action includes the configuration management information.  	However, in an analogous art, Bluestone teaches wherein the multiple configuration data sources include a configuration management database (CMDB), the operations further comprising:  	populating configuration management information regarding the target computing device, obtained from the CMDB, in the centralized repository, wherein the maintenance action is customized to the target computing device based on the configuration management information, and wherein the data used to perform the maintenance action includes the configuration management information (see paragraph [0104], the System allows additional meta-data "layers" to With respect to claim 6 (original), Bluestone teaches wherein the configuration management information regarding the target computing device is additionally provided from at least one other data source of the multiple configuration data sources, being provided from among at least one of: [[a System Center Configuration Manager (SCCM), a System Center Service Manager (SCSM), an Active Directory server, a System Center Operations Manager (SCOM)]], or a System Center Orchestrator (SCORCH) runbook (see paragraphs [0107]-[0108], runbook 500).  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claims 5-6, respectively (see the rejection of claims 5-6 above).  	With respect to claim 19, the claim is directed to a medium that corresponds to the system recited in claims 5-6, respectively (see the rejection of claims 5-6 above).

Claims 8-9, 14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. No. 2010/0063950) in view of Koya et al. (US Pub. No. 2018/0324159) in view of Herrick (US Pub. No. 2004/0181790) and further in view of Maes (US Pub. No. 2016/0269249).
  	With respect to claim 8 (original), Joshi teaches determining the operational state after performance of the maintenance action (see paragraph [0056] and figure 5 at 232, “Monitor and Report Change Management”, after processing, the change The change is monitored and the implemented change is reported to the CMDB at 232).  	Joshi in view of Koya in view of Herrick is silent to disclose wherein verifying the operational state of the target computing device includes performing remediation on at least one service of the target computing device in response to the operational state indicating a failure of the maintenance action with at least one service of the target computing device.  	However, in an analogous art, Maes teaches wherein verifying the operational state of the target computing device includes performing remediation on at least one service of the target computing device in response to the operational state indicating a failure of the maintenance action with at least one service of the target computing device (see paragraph [0029], remediation may be performed via a remediation engine as defined by a number of policies, the state or situation of the instantiated service, a number of incidents, or combinations thereof. In another example, a user may be notified, a recommended remediation action may be presented to the user, or combinations thereof. Further, the present systems and methods allow users to instruct the remediation engine to perform a number of remediation actions via a GUI based on a number of metrics obtained from the monitoring system, a number of events derived from the metrics, a number of incidents derived from the events, a number of service tickets provided from an information technology service management system (ITSM). In still another example, the present systems and methods may take a number of remediation actions automatically or partially automatically via a number of application program interface (APIs) that make a number of calls to a number of   	  	With respect to claim 9 (original), Joshi is silent to disclose generating data to output a status report of the maintenance action, using the configuration information in the centralized repository, the status report indicating the operational state of the target computing device after performance of the maintenance action.  	However, in an analogous art, Maes teaches generating data to output a status report of the maintenance action, using the configuration information in the centralized repository, the status report indicating the operational state of the target computing device after performance of the maintenance action (see paragraph [0029], the remediation engine of the present systems and methods may also inform a number of users of what action it has taken and a resulting status of the instantiated service after the remediation actions are processed. Furthermore, see paragraphs [0107], [0160], CMDB having the information related to all the components With respect to claims 14-15, the claims are directed to a method that corresponds to the system recited in claims 8-9, respectively (see the rejection of claims 8-9 above).  	With respect to claims 20-21, the claims are directed to a medium that corresponds to the system recited in claims 8-9, respectively (see the rejection of claims 8-9 above).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kludy et al. (US Pub. No. 2014/0108775 – hereinafter Kludy) in view of Koya et al. (US Pub. No. 2018/0324159) and further in view of Herrick (US Pub. No. 2004/0181790).  	With respect to claim 22 (new), Kludy teaches a method performed by an automation tool set comprising programming operating on at least one computer system, the method comprising:  	establishing a group comprising a plurality of servers requiring maintenance including a reboot operation, wherein each of the plurality of servers operate a plurality of services (see figure 7 and paragraphs [0119], [0144], at verifying, using the automation tool set, the operational states of the plurality of servers (see figure 11, operational state for a group of machines).  	Fludy is silent to disclose:
  	verifying, using the automation tool set, the operational states of a plurality of services that are available to restart on the plurality of servers;  	initiating, using the automation tool set, the reboot operation for the plurality of servers in the group after the verifying step;   	However, in an analogous art, Koya teaches:   	verifying, using the automation tool set, the operational states of a plurality of services that are available to restart on the plurality of servers (see paragraphs [0100], [0102], [0107], the discovery process is depicted as a flow chart in FIG. 5B.  At block 520, the task list in the customer instance is populated, for instance, with a range of IP addresses.  At block 522, the scanning phase takes place. Thus, the proxy servers probe the IP addresses for devices using these IP addresses, and attempt to determine the operating systems that are executing on these devices.  At block 524, the classification phase takes place.  The proxy servers attempt to determine the operating system version of the discovered devices.  At block 526, the identification phase takes place.  The proxy servers attempt to determine the hardware and/or software initiating, using the automation tool set, the reboot operation for the plurality of servers in the group after the verifying step (see paragraphs [0123]-[0133], initiating command to cause a reboot).	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fludy’s teaching, which manages reboot cycles, a reboot schedule and on-demand rebooting. Yet further aspects may relate to staggering individual machine reboot operations over a specified period of time and performing reboot operations such that some machines are available for user sessions during a reboot cycle, by identifying plurality of services affected in a target computer/device as suggested by Koya, as Koya would present/display this information to a user allowing the user to view the hardware composition and operational status of devices, as well as the characteristics of services (see paragraph [0102]).      	Fludy in view of Koya is silent to disclose:   	after rebooting the plurality of servers in the group, determining, using the automation tool set, the operational states of the plurality of services operating on each of the plurality of servers.  	However, in an analogous art, Herrick teaches:  	after rebooting the plurality of servers in the group, determining, using the automation tool set, the operational states of the plurality of services operating on each of the plurality of servers (see paragraph [0066], updates may be marked as requiring the target computer to be rebooted prior to a next update being installed.  Such information may be included in a version record, such as shown in FIG. 4.  If any updates are designated as requiring rebooting, a user may be instructed to reboot the system before the next update is installed.  The update program may store status information to allow the update program to restart at the same point at which the reboot was initiated.  After the last update has been installed, the user may be instructed to reboot the system manually and to re-run the update program to verify that all updates have been installed correctly). 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Fludy and Koya, by verifying the operational state of these affected services after performing a reboot as suggested by Herrick, as Herrick would assure all processes/services are running correctly.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kludy et al. (US Pub. No. 2014/0108775) in view of Koya et al. (US Pub. No. 2018/0324159) in view of Herrick (US Pub. No. 2004/0181790) and further in view of Maes (US Pub. No. 2016/0269249).  	With respect to claim 23 (new), Kludy in view of Koya in view of Herrick is silent further comprising the step of performing, based on a detection of a failure operational state in the determining step, a remedial action to restart a particular service on a particular server.  	However, in an analogous art, Maes teaches further comprising the step of performing, based on a detection of a failure operational state in the determining step, a remedial action to restart a particular service on a particular server (see paragraph [0029], remediation may be performed via a remediation engine as defined by a number of policies, the state or situation of the instantiated service, a number of incidents, or combinations thereof. In another example, a user may be notified, a recommended remediation action may be presented to the user, or combinations thereof. Further, the present systems and methods allow users to instruct the remediation engine to perform a number of remediation actions via a GUI based on a number of metrics obtained from the monitoring system, a number of events derived from the metrics, a number of incidents derived from the events, a number of service tickets provided from an information technology service management system (ITSM). In still another example, the present systems and methods may take a number of remediation actions automatically or partially automatically via a number of application program interface (APIs) that make a number of calls to a number of LCMAs. In this example, the APIs may generate code or control applications to perform the remediation actions, or directly make a number of calls to a number of LCMAs).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Kludy, Koya and Herrick, by performing remediation on at least one service of the target .  
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192